Citation Nr: 0928727	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to an increased rating for chronic nonunion, 
left navicular fracture (minor left wrist), rated 20 percent 
disabling prior to October 17, 2008, and rated 30 percent 
disabling effective October 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 
1972 to January 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which confirmed and continued the August 2003 
denial of service connection for a low back disability, and 
which continued the previously assigned 20 percent rating for 
service-connected chronic nonunion, left navicular fracture 
(a left wrist disability).

In April 2005, the Veteran testified at a personal hearing 
before the undersigned Veteran's Law Judge; a transcript of 
that hearing is of record.

The Board remanded the Veteran's claims in February 2007.

In a February 2009 rating decision, the RO increased the 
evaluation for the Veteran's service-connected left wrist 
disability to a 30 percent rating, effective October 17, 
2008.  Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In written statements received in August 2003 and January 
2004 the Veteran appeared to raise the issue of entitlement 
to a total rating based on individual unemployability.  The 
Board refers this matter to the RO for appropriate action and 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  As the case is being 
remanded for further development, the AMC/RO must ensure that 
adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO to obtain 
additional VA examinations and opinions and to readjudicate 
the claims.

In February 2007, the Board remanded the Veteran's claims to 
obtain VA examinations to be conducted by an orthopedist to 
evaluate the nature and etiology of the Veteran's claimed low 
back disability and service-connected left wrist disability.  
The Board also requested that the orthopedist provide a 
medical opinion indicating whether the Veteran had a 
congenital disease or defect of the hips and/or spine, 
whether any such congenital disease or defect was aggravated 
beyond the natural progress of the disease during service, 
and whether any such congenital disease or defect sustained a 
superimposed disease or injury, resulting in the claimed 
degenerative joint disease of the lumbar spine.

Unfortunately, the October 2008 VA examination report, which 
intermittently described the Veteran's claimed back 
disability and service-connected left wrist disability in the 
same document, lacked complete physical examination 
(objective) findings, such as a while he noted no movement 
dorsiflexion or palmar flexion of the wrist, the examiner 
denied ankylosis of the joint, and contained no medical 
opinion regarding the relationship between a possible 
congenital disease or defect and his claimed back disability.

Accordingly, the Board finds that the appeal must be remanded 
to provide the Veteran with an additional VA spine 
examination and opinion to evaluate his claimed low back 
disability, and an additional VA joints examination to 
evaluate his service-connected left wrist disability.

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes and provide no basis for service connection.  See 38 
C.F.R. § 3.303(c), 4.9. 4.127 (2008); Beno v. Principi, 3 
Vet. App. 439 (1992); see generally, Winn v. Brown, 8 Vet. 
App. 510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 38 
C.F.R. §§ 3.310; 4.127 (2006); VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In 
that VA General Counsel Opinion, the term "disease" was 
characterized as "any deviation from or interruption of the 
normal structure or function of any part, or system of the 
body that was manifested by a characteristic set of symptoms 
or signs and whose etiology, pathology and prognosis may be 
known or unknown."  The term "defect" was defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."

The Board points out that in an application for disability 
benefits from the Social Security Administration and in a 
private treatment record from J. B., M.D., dated in July 
1998, the Veteran reported that the onset of his low back 
pain started in June 1998 (while playing golf).  In a private 
neurology evaluation report addressed to the Veteran's 
physician, D. H., M.D., dated in March 2001, the Veteran 
reported that his low back pain began in June 1999 while 
playing golf.  The neurologist commented that although the 
Veteran may have cerebral palsy, the degree of worsening over 
the years is more than he was used to seeing from the effects 
of age superimposed on cerebral palsy.

Additional post-service private treatment records suggest 
that the Veteran has a congenital defect.  In a statement 
dated in November 2004, a private physician, J. B., M.D., 
indicated that the Veteran has had diplegic pattern cerebral 
palsy since birth, which had made his lumbar spine disease 
worse.  In a private consultation report from the Center for 
Pain Management dated in August 2005, the impression was 
hereditary spastic paraparesis superimposed on postlumbar 
laminectomy pain syndrome.  The requested VA spine 
examination and opinion should address the Veteran's history 
of a possible congenital defect, his medical treatment for a 
congenital defect and any back problems in service, and his 
post-service medical treatment for his claimed back 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed low back 
disability and service-connected left wrist 
disability.  Of particular interest are any 
private or VA treatment records dated from 
November 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
spine examination and a VA joints 
examination, each to be conducted by an 
orthopedist.  Each examination must be 
documented in a separate report.  All 
indicated tests and studies are to be 
performed.  Prior to each examination, the 
claims folder must be made available to the 
orthopedist performing the examination for 
a thorough review of the case.  A notation 
to the effect that this record review took 
place should be included in each report of 
the orthopedist.  The wrist examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet 
Joints examinations (revised on April 20, 
2009).  Each examination must respond to 
the instructions contained therein.  

Regarding the lumbar spine:  Following 
review of the claims folder and an 
examination of the Veteran, the 
orthopedist should specifically clarify 
whether at the time the Veteran entered 
the Coast Guard, he had a congenital 
disease or defect involving the hips 
and/or spine.  If it is determined that 
the Veteran has a congenital disease or 
defect involving the hips and/or spine, 
the examiner is then requested to indicate 
whether it was aggravated beyond the 
natural progress of the disease during 
service.  The examiner should also 
indicate whether the congenital disease or 
defect, if any, sustained a superimposed 
disease or injury as a result of service.  
In any event, the examiner should indicate 
whether there was an increase in the 
defect or disability during service.

If the etiology of the claimed low back 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms and diagnoses are 
related to which factors or events.  
Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




